DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 13, 2022.  In particular, claim 1 has been amended to narrow the compound (B).  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Landtsheer et al (US 2013/0289165) in view of Takizawa (US 2010/0324168).
	Regarding claims 1-5, 10 and 16-18, De Landtsheer teaches a tire rubber composition (Abstract) comprising
A rubber component
A compound with the following structure:
    PNG
    media_image1.png
    72
    138
    media_image1.png
    Greyscale
([0046]) where the compound can have a benzo hydrazide basic structure ([0101]) and can contain at least one polar group substituent ([0047] and [0101])) and therefore, teaches that two polar groups can be incorporated as substituents and therefore, reads on the claimed Formula (I).  The polar groups can be hydroxyl groups ([0047]).  
Vulcanization accelerator ([0116])
A filler ([0083])
De Landtsheer teaches that the composition contains vulcanization accelerators, however, fails to teach that the vulcanization accelerator is two or more kinds of accelerators including a thiuram-based accelerator.
Takizawa teaches a rubber composition (Abstract) which incorporates a sulfenamide vulcanization accelerator as well as a thiuram vulcanization accelerator (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfenamide and thiuram vulcanization accelerators of Takizawa as the accelerator of De Landtsheer. One would have been motivated to do so in order to receive the expected benefit of balancing the vulcanization speed with the properties of the tire (Takizawa, [0025]).
Regarding claims 7-8, and 20, De Landtsheer’s teaching of a possible formulation of compound (B) as noted above, 2,4 dihydroxybenzohydrazide, has a molecular weight of 168.15 and a melting point of 243-250 C.
Regarding claim 9, De Landtsheer teaches that the compound (B) is present in the amount from 0.1 to 7 phr ([0102]).
Regarding claim 11 and 13, De Landtsheer teaches that the filler contains carbon black ([0080]) and silica ([0088]).  De Landtsheer teaches that the total amount of the carbon black and silica can range from 20 to 200 phr ([0091]) and that the filler is predominantly carbon black ([0083]), therefore the amount can be calculated to be less than 20 phr.
Regarding claim 12, modified De Landtsheer teaches that the thiuram vulcanization accelerator is present in the amount from 1.5 to 5 parts by weight (Takizawa, Abstract). 
Regarding claim 14, De Landtsheer teaches a tire made from the rubber compositions of claim 1 (Abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of De Landtsheer et al (US 2013/0289165) in view of Takizawa (US 2010/0324168) and Kreiner (US 4,882,394).
The discussion regarding De Landtsheer and Takizawa in paragraph 4 above  is incorporated here by reference.
Regarding claim 15, De Landtsheer teaches that the rubber can be used in tires (Abstract).
It fails to teach that the rubber is used in pad rubber of a tire.
Kreiner teaches a tire rubber which can be use in tread, sidewalls, bead and shoulder pads (col.
3, lines 15-20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to
use the rubber of modified De Landtsheer in pad rubber as noted by Kreiner. One would have been motivated to do so because it would have been nothing more than using a known compound in a typical application to produce predictable results. KSR v. Teleflex, 550 U.S. _, 82 USPQ2d 1385 (2007).
Claim 1-8, 10, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Hamatani (US 2019/0177513) in view of Takizawa (US 2010/0324168).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 1-8, 10, 16-18 and 20, Hamatani teaches a rubber composition comprising a rubber, a filler and a compound with the following formula 
    PNG
    media_image2.png
    72
    149
    media_image2.png
    Greyscale
(Abstract) which reads on the claimed invention.
Hamatani teaches that the composition contains vulcanization accelerators ([0060]), however, fails to teach that the vulcanization accelerator is two or more kinds of accelerators including a thiuram-based accelerator.
Takizawa teaches a rubber composition (Abstract) which incorporates a sulfenamide vulcanization accelerator as well as a thiuram vulcanization accelerator (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfenamide and thiuram vulcanization accelerators of Takizawa as the accelerator of De Landtsheer. One would have been motivated to do so in order to receive the expected benefit of balancing the vulcanization speed with the properties of the tire (Takizawa, [0025]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
The 35 USC 112(b) rejection set forth in paragraph 3 of the office action mailed on June 20, 2022 has been withdrawn in light of applicant’s argument filed on September 13, 2022.
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Hojo does not teach the newly amended Compound (B).
Examiner’s response:  Hojo is no longer used as a reference in the above rejections.
Applicant’s argument:  Compound (B), when used in rubber compositions, can have excellent low heat generation, and excellent reinforcing capabilities.  Also, scorch property is enhanced while retaining low heat generation and thus workability can also be enhanced.
Examiner’s response:  The examiner has considered the data presented and noted that the data is not commensurate in scope with that of the claimed invention.  Most notably, there are no examples where the polar groups are amino or nitro groups as noted in claim 2.  Therefore, unexpected results over the entire scope of the claimed invention cannot be determined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764